Citation Nr: 0001672	
Decision Date: 01/20/00    Archive Date: 01/28/00

DOCKET NO.  97-17 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
(West 1991) for a right shoulder disability and disfigurement 
due to VA medical treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel

INTRODUCTION

The veteran served on active duty from September 1943 to 
December 1945.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision of the 
Department of Veterans Affairs (VA), Phoenix, Arizona, 
Regional Office (RO).    


REMAND

The veteran asserts that he is entitled to compensation 
pursuant to 38 U.S.C.A. § 1151 for a right shoulder 
disability and disfigurement resulting from right shoulder 
surgery at a VA medical facility in September 1990 and 
radiation treatment at a non-VA facility, at VA expense, in 
October and November 1990.  

Review of the record reveals that the veteran underwent a 
wide excision of a right suprascapular malignant 
fibrohistiocytoma at a VA medical center in Phoenix, Arizona, 
in September 1990.  VA treatment records, dated in September 
1990, indicate that the veteran had pre-operative and post-
operative diagnoses of malignant fibrohistiocytoma of the 
right shoulder.  The veteran underwent radiation therapy at a 
non-VA facility, at VA expense, in October 1990 and November 
1990.  An October 1990 VA clinical record indicates that the 
veteran was approved for radiation therapy for the malignant 
fibrous histocytous of the right shoulder which was to be 
performed at non-VA facility at VA expense.  The veteran 
underwent six weeks of radiation therapy at the Good 
Samaritan Regional Medical Center.  He completed the 
treatment in November 1990.  

Treatment records from the Good Samaritan Regional Medical 
Center, dated in August 1991, indicate that the veteran 
developed a fairly severe skin reaction and a non-healing 
ulcer secondary to the radiation treatment.  The veteran 
underwent treatment for the non-healing ulcer, radiation 
dermatitis, and radiation-induced necrosis at VA medical 
centers located in Phoenix and Prescott, Arizona, from 
January 1991 to 1998.  The veteran was also examined and 
followed at the Good Samaritan Regional Medical Center in 
1991.  

VA treatment records, dated in 1992 and 1993, show that the 
veteran's wound in the right shoulder region appeared to 
improve.  However, VA treatment records, dated in January 
1994, indicate that the veteran continued to have chronic, 
severe, radiation dermatitis.  A June 1997 VA treatment 
record reflects a diagnosis of radiation dermatitis and a 
large necrotic area.  The veteran was referred to the 
surgical clinic.  VA hospitalization records, dated in 
October 1997, indicate that the veteran's preoperative 
diagnosis was non-healing radiation ulcer of the right 
posterior shoulder.  The veteran underwent a right  
latissimus dorsi pedicle flap to the right posterior shoulder 
with coverage by split thickness skin graft harvested from 
the right thigh.  VA treatment records, dated in January and 
February 1998, indicate that the veteran's wound was healing.  

The Board finds that a determination must be made as to 
whether the provisions of 38 U.S.C.A. § 1151 encompass the 
radiation treatment that the veteran underwent at the Good 
Samaritan Regional Medical Center in October and November 
1990.  The Board points out that benefits may be paid under 
38 U.S.C.A. § 1151 for injuries resulting from treatment at a 
non-VA facility pursuant to a sharing agreement under 
38 U.S.C.A. § 8153 (West 1991 and Supp. 1999).  

Under 38 U.S.C.A. § 8153, it is stipulated that in order to 
secure health-care resources which otherwise might not be 
feasibly available, or to effectively utilize certain other 
health-care resources, the Secretary may, when the Secretary 
determines it to be in the best interest of the prevailing 
standards of the Department medical care program, make 
arrangements, by contract or other form of agreement for the 
mutual use, or exchange of use, of health-care resources 
between Department health-care facilities and any health-care 
provider, or other entity or individual.  The statute 
provides certain specific requirements when entering into 
such contracts or agreements.  See 38 U.S.C.A. § 8153.  
  
In a VA non-precedential General Counsel (GC) opinion 
(VAOPGCCONCL 6-98) with somewhat similar facts as in this 
case, it was concluded that (under the circumstances of that 
case), benefits may be paid under the old 38 U.S.C.A. § 1151 
(for claims filed prior to October 1, 1997) for injuries 
resulting from the veteran's treatment in a non-VA facility 
pursuant to a sharing agreement under 38 U.S.C.A. § 8153.  In 
that case, the veteran was admitted to a VA medical facility 
for cancer treatment.  In connection with that treatment, he 
received radiation therapy which was administered at a non-VA 
medical facility pursuant to a specialized medical resources 
sharing agreement under 38 U.S.C.A. § 8153.  The General 
Counsel opinion stated that "treatment provided to the 
veteran in this case pursuant to 38 U.S.C.A. § 8153 would 
constitute treatment 'awarded under any of the laws 
administered by the Secretary' within the meaning of former 
section 1151." 

In the present case, the Board finds that it is not clear, 
from the evidence of record, whether the VA medical center in 
Phoenix, Arizona, entered into a sharing agreement pursuant 
to 38 U.S.C.A. § 8153 with the Good Samaritan Regional 
Medical Center.  The Board notes that the evidence of record 
shows that the veteran's treatment at the Good Samaritan 
Regional Medical Center was at VA expense.  The Board also 
points out that the VA treated the veteran for the radiation 
dermatitis and radiation-induced necrosis that subsequently 
developed from the radiation treatment.  Therefore, the Board 
finds that this matter should be remanded and the RO should 
contact the appropriate officials at the Phoenix, Arizona, VA 
Medical Center and request a determination as to whether a 
sharing agreement between the Phoenix, Arizona, VA Medical 
Center and Good Samaritan Regional Medical Center was in 
place at the time of the radiation treatment is question.   

Review of the record further reveals that the treatment 
records of the radiation treatment, from the Good Samaritan 
Regional Medical Center, dated from October 1990 to December 
1990, are not associated with the claims folder.  It appears 
that only the follow-up treatment records are associated with 
the claims folder.  The Board also points out that certain VA 
treatment records are not associated with the claims folder.  
VA treatment records, from the VA Medical Centers in Phoenix 
and Prescott, Arizona, dated from April 1994 to August 1996, 
and from February 1998 to present are not associated with the 
claims folder.   

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(Court) held that there was some duty to assist the appellant 
in the completion of an application for benefits under 38 
U.S.C.A. § 5103(a) (West 1991) when the appellant has 
reported the existence of evidence which could serve to 
render a claim well grounded.  See Robinette v. Brown, 8 Vet. 
App. 69 (1995); Beausoleil v. Brown, 8 Vet. App. 459 (1996); 
Epps v. Brown, 9 Vet. App. 341, 344 (1996).  Thus, the Board 
finds that the RO should attempt to obtain, and associate 
with the claims folder, copies of the treatment records in 
question.  

Accordingly, this case is REMANDED for the following 
development: 

1.  The RO should contact the appropriate 
officials at the Phoenix, Arizona, VA 
Medical Center, and request a 
determination as to whether a sharing 
agreement under 38 U.S.C.A. § 8153 was in 
place between that facility and Good 
Samaritan Regional Medical Center at the 
time of the veteran's radiation treatment 
in November and December 1990.  

2.  The veteran should be permitted to 
submit any additional evidence in his 
possession that is pertinent to the issue 
on appeal.  He should be asked to provide 
the names and addresses of the medical 
care providers who treated him for his 
claimed disability since 1990.  Any 
medical care provider(s) so identified 
should be asked to provide copies of the 
veteran's treatment records, if such 
records are not associated with the 
claims folder.  The RO should obtain the 
veteran's treatment records reflecting 
radiation treatment at the Good Samaritan 
Regional Medical Center, dated in October 
and November 1990.  The veteran should be 
asked to sign any necessary consent forms 
for the release of the records.    

3.  The RO should obtain from the VA 
medical centers in Phoenix and Prescott, 
Arizona, copies of the veteran's VA 
treatment records dated from April 1994 
to August 1996, and from February 1998 to 
present, which reflect treatment of the 
veteran's right shoulder disability 
including the radiation dermatitis and 
radiation-induced necrosis.   

4.  If deemed necessary, the RO should 
schedule the veteran for a VA 
examination, by the appropriate 
specialists, to determine whether the 
veteran sustained additional disability 
or disfigurement as a result of the 
radiation treatment in 1990.  If any 
additional disability is found, the 
examiner should render an opinion as to 
whether the disability was certain to 
result or intended to result from the 
radiation treatment administered.  

5.  After the above development is 
completed, the RO should readjudicate of 
the veteran's claim for compensation 
pursuant to 38 U.S.C.A. § 1151 for a 
right shoulder disability or 
disfigurement.    

If any benefit sought remains denied, the veteran and his 
representative should be issued a supplemental statement of 
the case, which includes the appropriate law and regulations 
and adequate reasons and bases for the RO's decision.  The 
veteran and his representative, thereafter, should be 
afforded an opportunity to respond.  The case should then be 
returned to the Board for further appellate consideration, if 
appropriate.  No action is required of the veteran until he 
is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

